By Judge William H. Shaw, III
I took under advisement the issue of whether or not the defendant must produce to the plaintiff information about its financial status as addressed in the plaintiff’s interrogatory.
Upon review, I conclude that the evidence is discoverable and that defendant must respond to the plaintiff. Although the burden is upon the defendant to provide evidence of its ability (or inability) to pay a punitive damage award, evidence of financial conditions, if presented at all, must be laid before the jury as trier of fact in determination of the size of an award. Since such evidence is relevant and admissible, it is discoverable, subject to proper protection.